Title: To George Washington from Roger Morris, 3 November 1755
From: Morris, Roger
To: Washington, George



Dear Washington
Philadelphia Novr 3d 1755

Yours of the 17th Octr from Winchester I receivd from Gist, when I was down at Newcastle with Governor Morris.
I own, I am at a loss what to say in answer to some particulars in your Letter; & shall only appeal to your Judgment, from what I say.
I have not since we parted at Fort Cumberland, recievd a single Line from you; Orme indeed, had a Letter wherein you desird I would send you a Copy of the Orders given from the time Gen. ⟨Braddock⟩ left the little Meadows to the Time of the Action on the Monengahela.
Major Halkets & my orderly Books, being lost I could not gett an authentick, one that was proper, & therefore was obligd from Necessity, to omit, what I would have complyd with, with Pleasure, if I had had it in my Power.
We are here greatly alarmd, the Particulars of which you will receive a better Information of from Gist.

I am left here recruiting, but I am told Application is made, to Genl Shirley to order back, the two Regts that are now at Albany, or such part of them, as he thinks can be spared—I own I dont imagine they can come, or if they do, that they will come time enough to prevent the Mischief, that will be done by the Indians.
I must now conclude, as Gist is waiting, to desire you to forbear your Judgment, till I am convicted by Proof, or very strong Presumption, of ⟨mutilated⟩ I am sure at present I am innocent of—I am as I always was Your very well Wisher, & obedt Sert

Roger Morris

